{¶ 12} I concur in the majority's disposition of appellant's appeal.
 {¶ 13} I write separately only to note our opinion should not be interpreted as necessarily holding the trial court would not have erred by increasing appellant's sentence if appellant had had the benefit of counsel or had waived counsel. Should the trial court reenter the increased sentence upon remand, the legality of that increased sentence may be challenged upon further appeal.
                             JUDGMENT ENTRY
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Stark County, Ohio is reversed and the matter is remanded to said court for resentencing.